UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FIRST TRINITY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma 34-1991436 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number.) 7633 E. 63rd Place Suite230 Tulsa, OK 74133 (918)249-2438 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Mr.Gregg Zahn Chief Executive Officer First Trinity Financial Corporation 7633 E. 63rd Place Suite230 Tulsa, OK 74133 (918)249-2438 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: P. David Newsome, Jr. Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C. 320 South Boston, Suite 200 Tulsa, Oklahoma 74103 (918)594-0831 Approximate date of commencement of proposed sale to the public: As soon as practicable beginning after this registration statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box.x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ý File No. 333-163901 If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1)(2) Offering price per share (3) Proposed maximum aggregate offering price (4) Amount of registration fee (5) Common stock, par value $.01 per share Includes 133,334 shares of common stock to cover over-subscriptions, if any, in excess of the proposed maximum number of shares being offered. Includes 600,000 shares of common stock to be available for distribution to shareholders upon declaration of one or more stock dividends. The common stock is not traded on any national exchange. The offering price was arbitrarily determined by the registrant and bears no relationship to assets, earnings or any other valuation criteria. Estimated in accordance with Rule457 of the Securities Act. Previously paid. EXPLANATORY NOTE This Post-Effective Amendment No. 1 to First Trinity Financial Corporation’s (the “Company”) Registration Statement on Form S-1 (File No. 333-163901) effective June 29, 2010 (the “Registration Statement”), is filed pursuant to Rule 462(b) of the rules adopted under the Securities Act of 1933, as amended, and Rule 416 of such rules to register 600,000 shares of common stock of the Company to be available for distribution pursuant to one or more stock dividends. The contents of the Registration Statement are incorporated by reference. SIGNATURES Pursuant to the requirements of the Securities Act, the registrant has duly caused this registration to be signed on its behalf by the undersigned, thereunto duly authorized in Tulsa, Oklahoma on January 10, 2011 FIRST TRINITY FINANCIAL CORPORATION an Oklahoma corporation By: /s/Gregg E. Zahn January 10, 2011 Gregg E. Zahn, President and Chief Executive Officer By: /s/Jeffrey J. Wood January 10, 2011 Jeffrey J. Wood, Chief Financial Officer and Chief Accounting Officer * Chairman of the Board and Director January 10, 2011 Scott J. Engebritson * Secretary January 10, 2011 William S. Lay * Director January 10, 2011 H. Bryan Chrisman * Director January 10, 2011 Bill H. Hill, Director * Director January 10, 2011 Charles Wayne Owens * Director January 10, 2011 George E. Peintner * Director January 10, 2011 G. Wayne Pettigrew * Director January 10, 2011 Gary L. Sherrer * Director January 10, 2011 Shannon B. Young By: /s/ Gregg Zahn January 10, 2011 Attorney-in-fact EXHIBIT INDEX Exhibit No. Description Opinion of Hall, Estill, Hardwick, Gable & Nelson, P.C. Consent of Hall, Estill, Hardwick, Gable & Nelson, P.C.,(included as part of its opinion filed as Exhibit 5.2 hereto).
